Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022, 10/01/2021, 08/03/2021, 07/19/2021, 05/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 02/04/2022. No claim has been amended. No new claim has been added and no claim was canceled. Claims 39-73 are pending.
Response to Arguments
4.	The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action. Previously used reference of Thubert et al. (US 20060291485) and Drake et al. (US 20130258872) are replaced with a new reference of Hyeon et al. (KR 20120060576).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 39, 40, 41, 50, 55, 56, 57, 68, 73 are rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) and in view of Hyeon et al. (KR 20120060576, henceforth “Hyeon”).
Examiner’s note: in what follows, references are drawn to Barco unless otherwise mentioned.
Regarding claim 39, Barco teaches a device comprising: 
a memory (FIG. 15 is a block diagram illustrating a system controller 1500. The system controller 1500 includes a control circuit 1502 for controlling the functionality of the system controller 1500. The control circuit 1502 may store information in and/or retrieve information from the memory 1504, see [0224].); 
a communications circuit for transmitting and receiving messages (The system controller 1500 includes a communications circuit 1508 for transmitting and/or receiving information. The communications circuit 1506 performs wireless and/or wired communications. Communications circuits 1506 and 1508 may be in communication with control circuit 1502. The communications circuits 1506 and 1508 may include RF transceivers or other communications modules capable of performing wireless communications via an antenna. The communications circuit 1506 and communications circuit 1508 may be capable of performing communications via the same communication channels or different communication channels, see [0225]); and 
a control circuit, configured to (FIG. 15, the system controller 1500 includes a control circuit 1502 for controlling the functionality of the system controller 1500, see [0224].): 
receive, via the communications circuit, at least one optimization message from a plurality of control devices in a load control system (The system controller 160 is configured to transmit and receive digital messages between control devices, see [0051]. FIG. 5 at 506, the load control discovery device 190, 202, 302 transmit discovery messages, see [0144].  At 508, the load control discovery device 190, 202, 302 receive discovery messages from control devices, see [0145]. The discovery message is doing similar function of the optimization message. This technique is used to receive, via the communications circuit, at least one optimization message from a plurality of control devices in a load control system.);
 measure a communication quality metric for each of the at least one optimization messages received from the plurality of control devices (The discovery message includes a reception power threshold to which the receiving control device compares the RSSI of the received signal (e.g., the discovery message), see [0070]. Control devices within the discovery range 134 respond to a discovery message transmitted from the load control discovery device 190. Each control device calculates the RSSIs of each respective discovery message received, see [0073]. The RSSI is a communication quality matrix. This technique is used to measure a communication quality metric for each of the at least one optimization messages received from the plurality of control devices.); 
store the communication quality metric in optimization data with a corresponding identifier of a respective control device of the plurality of control devices from which the optimization message was received (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 5 at 510, the load control discovery device 190, 202, 302 may identify and store the signal strength at which the discovery messages are received from the control devices, see [0126]. Discovery messages include an identifier of the load control discovery device 190, 202, 302 and/or a location identifier for a defined location. The discovery messages includes a discovery message identifier identifying the message as a discovery message. The discovery message may be the association message for the control device identified as the load control discovery device 190, 202, 302. The discovery message may identify a discovery range from the discovery trigger message and/or local storage, see [0144]. The system controller 160, 306 may receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information at 514, see [0147]. This technique is used to store the communication quality metric in optimization data with a corresponding identifier of a respective control device of the plurality of control devices from which the optimization message was received.); and 
process the optimization data to generate optimized network data, wherein (FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. The missing/crossed out limitations will be discussed in view of Hyeon.), 
wherein (The control devices may be associated with other devices, disassociated with other devices, associated or disassociated with the location, see [0066]. FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. Through the steps 404-418, the system controller 160, 306 associate the control devices, see [0137]-[0142]. The missing/crossed out limitations will be discussed in view of  Hyeon.),
and wherein (The load control system 100 may be commissioned to enable control of electrical loads based on commands communicated between control devices (e.g., control-source devices and control-target devices) configured to control the electrical loads, see [0043]. The discovery message may indicate the type of control device, a unique identifier that may identify the load control discovery device 190, the link address for communicating with the load control discovery device 190 directly, see [0069]. FIG. 10 is a flowchart of an area configuration procedure 1000 for associating control-source devices with control-target devices in a load control area (such as the load control environment 100 shown in FIG. 1). The area configuration procedure 1000 may be implemented using one or more devices, such as a network device, a system controller, one or The area configuration procedure 1000 may allow a user (e.g., the user 132 shown in FIG. 1) to associate one or more control-source devices (e.g., input devices) with one or more control-target devices in a specific area, see [0204]. The control-target devices are load control devices in the system. The missing/crossed out limitations will be discussed in view of  Hyeon.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the optimized network data comprises a router list that includes one or more control devices determined to be assigned to a role of router device in a network, (2) each of one or more control devices are determined to be included in the router list based on connections of each of the one or more control devices, (3) the connections represent potential attachment links between a respective control device of the one or more control devices determined to be assigned to the role of router device and the plurality of load control devices in the system.
 Hyeon discloses the missing/crossed limitations comprising: (1) the optimized network data comprises a router list that indicates the plurality of control devices to be assigned a role of router device in a network (FIG. 1 in step 130, the routing apparatus can estimate the link quality using the link cost and the traffic weight, see [0027]. The network layer 220 may perform and control key functions for routing. For example, the network layer 220 can control the transmission of the probe packet by adaptively adjusting the transmission period of the probe packet by grasping the flow of the data traffic. The network layer 220 may then determine whether to retransmit the failed packet based on the flow of data traffic. The network layer 220 may then determine the parent node and manage the routing table, see [0033]. FIG. 8 in step 810, the routing device updates the routing table based on the routing information received from the neighboring nodes, see [0066].), (2) each of one or more control devices are determined to be included in the router list based on connections of each of the one or more control devices (FIG. 8 in step 820, the routing device may compare the link quality of the candidate parent node with the link quality of the current parent node, respectively, see [0067]. The routing unit 940 may update the routing table 950 based on the routing information received from the neighboring nodes. 12, the routing unit 940 may include a link quality comparison unit 941, a home count comparison unit 942, and a parent node determination unit 943, see [0088].), (3) (The link quality comparison unit 941 compares the link quality of the current parent node with the link quality of the candidate parent nodes, respectively. If the link quality of the current parent node is better than the link quality of the candidate parent nodes, the parent node determination unit 943 can determine the current parent node as the parent node. Then, the routing unit 940 can continue to provide routing through the current parent node. As another example, if the link quality of the candidate parent nodes is better than the link quality of the current parent node, the link quality comparator 941 can check whether there is a candidate parent node having similar link quality among the candidate parent nodes. At this time, the link quality comparator 941 may select candidate parent nodes having better link quality than the current parent node, and calculate the link quality difference value between the selected candidate parent nodes. If the calculated difference value is within the preset reference range, the candidate parent nodes included in the reference range may be identified as nodes having similar link quality, see [0089]-[0091]. This technique used for the connections to represent potential attachment links between a respective control device of the one or more control devices determined to be assigned to the role of router device and the plurality of load control devices in the system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in 
Regarding claim 55, Barco teaches a method comprising (FIGS. 1A-1C, 4, 5): 
entering a router(FIG. 1A-1C depict representative load control environments comprising a load control systems. As shown in FIG. 1A, rooms 102, 104, and 106 in a building are installed with one or more control-target devices, e.g., load control devices for controlling the electrical loads within a room or building. Each load control device is capable of directly controlling the amount of power provided to an electrical load and may be controlled by a control-source device, see [0040]. Control devices (e.g., a control-source device and/or a control-target device) communicates with each other and/or other devices via a wired and/or a wireless communication link, see [0041]. The discovery of control-target devices by a control-source device enables configuration or reconfiguration of a location to optimize the control of the control devices according to the use of the space, see [0066]. This technique is used for entering a router optimization mode at a control device of a plurality of control devices in a load control system.); 
transmitting at least one optimization message from the control device (The system controller 160 is configured to transmit and receive digital messages between control devices, see [0051]. FIG. 5 at 506, the load control discovery device 190, 202, 302 transmit discovery messages, see [0144]. This technique is used for transmitting at least one optimization message from the control device); 
receiving optimization messages at the control device from other control devices of the plurality of control devices in the load control system (FIG. 5 at 508, the load control discovery device 190, 202, 302 receive discovery messages from control devices, see [0145]. This technique is used for receiving optimization messages at the control device from other control devices of the plurality of control devices in the load control system.); 
measuring a communication quality metric for each optimization message received at the control device from the other control devices (The discovery message includes a reception power threshold to which the receiving control device compares the RSSI of the received signal (e.g., the discovery message), see [0070]. Control devices within the discovery range 134 respond to a discovery message transmitted from the load control discovery device 190. Each control device calculates the RSSIs of each respective discovery message received, see [0073]. The discovery message may request the control devices to provide an RSSI at which the discovery message is received, an amount of time since power up, a load state, and/or an occupancy state or a level of activity identified by an occupancy sensor, see [0081]. This technique is used for measuring a communication quality metric for each optimization message received at the control device from the other control devices.); 
storing the communication quality metric in optimization data with a corresponding identifier of the control device from which the optimization message was received (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 5 at 510, the load control discovery device 190, 202, 302 may identify and store the signal strength at which the discovery messages are received from the control devices 304, see [0126]. Discovery messages include an identifier of the load control discovery device 190, 202, 302 and/or a location identifier for a defined location. The discovery messages includes a discovery message identifier identifying the message as a discovery message. The discovery message may be the association message for the control device identified as the load control discovery device 190, 202, 302. The discovery message may identify a discovery range from the discovery trigger message and/or local storage, see [0144]. The system controller 160, 306 may receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information at 514, see [0147]. This technique is used for storing the communication quality metric in optimization data with a corresponding identifier of the control device from which the optimization message was received.); and 
processing the optimization data by a system controller to generate optimized network data, wherein (FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset may be a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 may include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. The missing/crossed out limitations will be discussed in view of Hyeon.).
the optimized network data comprises a router list that indicates the plurality of control devices to be assigned a role of router device in a network. However, Hyeon discloses the missing/crossed limitations comprising: (1) the optimized network data comprises a router list that indicates the plurality of control devices to be assigned a role of router device in a network (FIG. 1 in step 130, the routing apparatus can estimate the link quality using the link cost and the traffic weight, see [0027]. The network layer 220 may determine the parent node and manage the routing table, see [0033]. FIG. 8 in step 810, the routing device updates the routing table based on the routing information received from the neighboring nodes, see [0066]. The routing unit 940 may update the routing table 950 based on the routing information received from the neighboring nodes. 12, the routing unit 940 may include a link quality comparison unit 941, a home count comparison unit 942, and a parent node determination unit 943, see [0088].  The link quality comparison unit 941 compares the link quality of the current parent node with the link quality of the candidate parent nodes, respectively. If the link quality of the current parent node is better than the link quality of the candidate parent nodes, the parent node determination unit 943 can determine the current parent node as the parent node. Then, the routing unit 940 can continue to provide routing through the current parent node, see [0089]-[0091]. This technique is used for optimizing network data which comprise a router list that indicates the plurality of control devices to be assigned a role of router device in a network. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in order to make a more effective method by improving reliability and energy efficiency for real-time applications in sensor networks, see (Hyeon, [0001].). 
Regarding claim 73, Barco teaches a method comprising: 
entering a router optimization mode at a control device of a plurality of control devices in a load control system (FIGS. 1A-1C depict  representative load control environments 100 comprising a load control systems. As shown in FIG. 1A, rooms 102, 104, and 106 in a building are installed with one or more control-target devices, e.g., load control devices for controlling the electrical loads within a room or building. Each load control device is capable of directly controlling the amount of power provided to an electrical load and may be controlled by a control-source device, see [0040]. Control devices (e.g., a control-source device and/or a control-target device) communicates with each other and/or other devices via a wired and/or a wireless communication link, see [0041]. The discovery of control-target devices by a control-source device enables configuration or reconfiguration of a location to optimize the control of the control devices according to the use of the space, see [0066]. This technique is used for entering a router optimization mode at a control device of a plurality of control devices in a load control system. The missing/crossed out limitations will be discussed in view of Thubert.); 
transmitting at least one optimization message from the control device (The system controller 160 is configured to transmit and receive digital messages between control devices, see [0051]. FIG. 5 at 506, the load control discovery device 190, 202, 302 transmit discovery messages, see [0144]. This technique is used for transmitting at least one optimization message from the control device.); 
receiving optimization messages at the control device from other control devices of the plurality of control devices in the load control system (FIG. 5 at 508, the load control discovery device 190, 202, 302 receive discovery messages from control devices, see [0145]. ; 
measuring a communication quality metric for each optimization message received at the control device from the other control devices (The discovery message includes a reception power threshold to which the receiving control device compares the RSSI of the received signal (e.g., the discovery message), see [0070]. Control devices within the discovery range 134 respond to a discovery message transmitted from the load control discovery device 190. Each control device calculates the RSSIs of each respective discovery message received, see [0073]. The discovery message may request the control devices to provide an RSSI at which the discovery message is received, an amount of time since power up, a load state, and/or an occupancy state or a level of activity identified by an occupancy sensor, see [0081]. This technique is used for measuring a communication quality metric for each optimization message received at the control device from the other control devices.); 
storing the communication quality metric in optimization data with a corresponding identifier of the control device from which the optimization message was received (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 5 at 510, the load control discovery device 190, 202, 302 identify and store the signal strength at which the discovery messages are received from the control devices 304, see [0126]. Discovery messages include an identifier of the load control discovery device 190, 202, 302 and/or a location identifier for a defined location. The discovery messages includes a discovery message identifier identifying the message as a discovery message. The discovery message may be the association message for the control device identified as the load control discovery device 190, 202, 302. The discovery message may identify a discovery range from the discovery trigger message and/or local storage, see [0144]. The system controller 160, 306 may receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information at 514, see [0147]. This technique is used for storing the communication quality metric in optimization data with a corresponding identifier of the control device from which the optimization message was received.); and 
 (The control devices report the signal strength to one or more other devices, and/or the control devices may report to one or more devices whether the signal strength is below or above the reception power threshold, see [0085]. FIG. 5 at 512, the control device identifiers of the control devices 304 from which the discovery messages have been received may be provided to the system controller 160, 306. The signal strengths at which the discovery messages are received at the load control discovery device 190, 202, 302 may also be provided to the system controller 160, 306, see [0126]. FIG. 5 at 514, the system controller 160, 306 receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information, see [0146]-[0148]. The missing/crossed out limitations will be discussed in view of Hyeon.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) transmitting the optimization data to a system controller. However, Hyeon discloses the missing/crossed limitations comprising: (1) transmitting the optimization data to a system controller (FIG. 3 in step 320, the routing device may transmit the probe packet to the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in order to make a more effective method by improving reliability and energy efficiency for real-time applications in sensor networks, see (Hyeon, [0001].).
Regarding claim 40, Barco and Hyeon teach all the claim limitations of claim 39 above; and Barco further teaches wherein the control circuit is further configured to:
 (The control devices report the signal strength to one or more other devices, and/or the control devices may report to one or more devices whether the signal strength is below or above the reception power threshold, see [0085]. FIG. 5 at 512, the control device identifiers of the control devices from which the discovery messages have been received may be provided to the system controller 160, 306. The signal strengths at which the discovery messages are received at the load control discovery device 190, 202, 302 may also be provided to the system controller 160, 306, see [0126]. FIG. 5 at 514, the system controller 160, 306 receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information, see [0146]-[0148]. The missing/crossed out limitations will be discussed in view of Hyeon.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) transmit the generated optimized network data to each of the plurality of control devices in the load control system. However, Hyeon discloses the missing/crossed limitations comprising: (1) transmit the generated optimized network data to each of the plurality of control devices in 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in order to make a more effective method by improving reliability and energy efficiency for real-time applications in sensor networks, see (Hyeon, [0001].).
Regarding claim 56, Barco and Hyeon teach all the claim limitations of claim 55 above; and Barco further teaches further comprising: 
(The control devices report the signal strength to one or more other devices, and/or the control devices may report to one or more devices whether the signal strength is below or above the reception power threshold, see [0085]. FIG. 5 at 512, the control device identifiers of the control devices from which the discovery messages have been received may be provided to the system controller 160, 306. The signal strengths at which the discovery messages are received at the load control discovery device 190, 202, 302 may also be provided to the system controller 160, 306, see [0126]. FIG. 5 at 514, the system controller 160, 306 receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information, see [0146]-[0148]. The missing/crossed out limitations will be discussed in view of Hyeon.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) transmit the generated optimized network data to each of the plurality of control devices in the load control system. However, Hyeon discloses the missing/crossed limitations comprising: transmit the generated optimized network data to each of the plurality of control devices in the load control system (FIG. 3 in step 320, the routing device may transmit the probe packet to the neighboring nodes, see [0037]. This technique is used to transmit the generated optimized network data to each of the plurality of control devices in the load control system.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in order to make a more effective method by improving reliability and energy efficiency for real-time applications in sensor networks, see (Hyeon, [0001].).
Regarding claim 41, Barco and Hyeon teach all the claim limitations of claim 40 above; and Barco further teaches wherein the control circuit is further configured:
generate a preferred connections list for each control device of the plurality of control devices, wherein the preferred connections list comprises a list of connections for each control device that have a communication quality metric above a preferred target quality threshold (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. This technique is used to generate a preferred connections list for each control device of the plurality of control devices, wherein the preferred connections list comprises a list of connections for each control device that have a communication quality metric above a preferred target quality threshold.),
wherein the connections represent potential attachment links between a respective control device and other control devices in the network (FIGS. 4 and 5 are block diagrams depicting methods for discovery and association of control devices. The load control system 100 may be commissioned to enable control of electrical loads based on commands communicated between control devices (e.g., control-source devices and control-target devices) configured to control the electrical loads, see [0043]. The discovery message may indicate the type of control device, a unique identifier that may identify the load control discovery device 190, the link address for communicating with the load control discovery device 190 directly, see [0069]. FIG. 10 is a flowchart of an area configuration procedure 1000 for associating control-source devices with control-target devices in a load control area (such as the load control environment 100 shown in FIG. 1). The area configuration procedure 1000 may be implemented using one or more devices, such as a network device, a system controller, one or more control devices etc. The area configuration procedure 1000 may allow a user (e.g., the user 132 shown in FIG. 1) to associate one or more control-source devices (e.g., input devices) with one or more control-target devices in a specific area, see [0204].); and 
(FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIGS. 4 and 5 are block diagrams for depicting methods for discovery and association of control devices. The missing/crossed out limitations will be discussed in view of  Hyeon.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) select the one or more control devices to be included in the router list based the preferred connections list for each control device of the plurality of control devices. However, Hyeon discloses the missing/crossed limitations comprising: (1) select the one or more control devices to be included in the router list based the preferred connections list for each control device of the plurality of control devices (FIG. 1 in step 130, the routing apparatus can estimate the link quality using the link cost and the traffic weight, see [0027]. The network layer 220 may determine the parent node and manage the routing table, see [0033]. FIG. 8 in step 810, the routing device updates the routing table based on the routing information received from the neighboring nodes, see [0066]. The routing unit 940 may update the routing table 950 based on the routing information received from the neighboring nodes. 12, the routing unit 940 may include a link quality comparison unit 941, a home count comparison unit 942, and a parent node determination unit 943, see [0088].  The link quality comparison unit 941 compares the link quality of the current parent node with the link quality of the candidate parent nodes, respectively. If the link quality of the current parent node is better than the link quality of the candidate parent nodes, the parent node determination unit 943 can determine the current parent node as the parent node. Then, the routing unit 940 can continue to provide routing through the current parent node, see [0089]-[0091]. This technique is used for optimizing network data 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in order to make a more effective method by improving reliability and energy efficiency for real-time applications in sensor networks, see (Hyeon, [0001].).
Regarding claim 57, Barco and Hyeon teach all the claim limitations of claim 56 above; and Barco further teaches wherein processing the optimization data by the system controller to generate the optimized network data further comprises: 
generating a preferred connections list at the system controller for each control device of the plurality of control devices, wherein the preferred connections list comprises a list of connections for each control device that has a communication quality metric above a preferred target quality threshold (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. This technique is used to generate a preferred connections list for each control device of the plurality of control devices, wherein the preferred connections list comprises a list of connections for each control device that have a communication quality metric above a preferred target quality threshold.),
wherein the connections represent potential attachment links between the control device and other control devices in the network (FIGS. 4 and 5 are block diagrams depicting methods for discovery and association of control devices. The load control system 100 may be commissioned to enable control of electrical loads based on commands communicated between control devices (e.g., control-source devices and control-target devices) configured to control the electrical loads, see [0043]. The discovery message may indicate the type of control device, a unique identifier that may identify the load control discovery device 190, the link address for communicating with the load control discovery device 190 directly, see [0069]. FIG. 10 is a flowchart of an area configuration procedure 1000 for associating control-source devices with control-target devices in a load control area (such as the load control environment 100 shown in FIG. 1). The area configuration procedure 1000 may be implemented using one or more devices, such as a network device, a system controller, one or more control devices etc. The area configuration procedure 1000 may allow a user (e.g., the user 132 shown in FIG. 1) to associate one or more control-source devices (e.g., input devices) with one or more control-target devices in a specific area, see [0204].); and 
(FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIGS. 4 and 5 are block diagrams for depicting methods for discovery and association of control devices. The missing/crossed out limitations will be discussed in view of  Hyeon.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) select the one or more control devices to be included in the router list based the preferred connections list for each control device of the plurality of control devices. However, Hyeon discloses the missing/crossed limitations comprising: (1) select the one or more control devices to be included in the router list based the preferred connections list for each control device of the plurality of control devices (FIG. 1 in step 130, the routing apparatus can estimate the link quality using the link cost and the traffic weight, see [0027]. The network layer 220 may determine the parent node and manage the routing table, see [0033]. FIG. 8 in step 810, the routing device updates the routing table based on the routing information received from the neighboring nodes, see [0066]. The routing unit 940 may update the routing table 950 based on the routing information received from the neighboring nodes. 12, the routing unit 940 may include a link quality comparison unit 941, a home count comparison unit 942, and a parent node determination unit 943, see [0088].  The link quality comparison unit 941 compares the link quality of the current parent node with the link quality of the candidate parent nodes, respectively. If the link quality of the current parent node is better than the link quality of the candidate parent nodes, the parent node determination unit 943 can determine the current parent node as the parent node. Then, the routing unit 940 can continue to provide routing through the current parent node, see [0089]-[0091]. This technique is used for optimizing network data 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hyeon in order to make a more effective method by improving reliability and energy efficiency for real-time applications in sensor networks, see (Hyeon, [0001].).
Regarding claim 50, Barco and Hyeon teach all the claim limitations of claim 41 above; and Barco further teaches wherein the preferred connections list is weighted for each control device of the plurality of control devices to indicate a relative strength of communications each control device has with a respective control device of the plurality of control devices (FIG. 4 is a block diagram depicting an example method 400 for discovery and association of control devices. As shown in FIG. 4, the method 400 may begin at 402. At 404, a discovery trigger message may be transmitted. The discovery trigger message may be sent by a system controller, such as the system controller 160, 306. The transmission of the discovery message may be identified at 406. The system controller 160, 306 may request acknowledgement of receipt of the discovery message at 408. The control devices 304 that received the discovery message, or received the discovery message above a predefined threshold (e.g., the reception power threshold), may acknowledge receipt of the discovery message by communicating a digital message with the identifier of the control device 304 and/or the signal strength at which the discovery message was received (e.g., the RSSI) at 408. At 412, the system controller 160, 306 may organize the discovered control devices 304 into an organized dataset. The organized dataset may be a list of device identifiers and/or the corresponding signal strengths. The  preferred connections list which is weighted for each control device of the plurality of control devices to indicate a relative strength of communications each control device has with a respective control device of the plurality of control devices.).
Regarding claim 68, Barco and  Hyeon teach all the claim limitations of claim 57 above; and Barco further teaches wherein the preferred connections list is weighted for each control device of the plurality of control devices to indicate a relative strength of communications each control device has with a respective control device of the plurality of control devices (FIG. 4 is a block diagram depicting an example method 400 for discovery and association of control devices. As shown in FIG. 4, the method 400 may begin at 402. At 404, a discovery trigger message may be transmitted. The discovery trigger message may be sent by a system controller, such as the system controller 160, 306. The transmission of the discovery message may be identified at 406. The system controller 160, 306 may request acknowledgement of  preferred connections list which is weighted for each control device of the plurality of control devices to indicate a relative strength of communications each control device has with a respective control device of the plurality of control devices.).
Claims 42, 58, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) and in view of Hyeon et al. (KR, 20120060576, henceforth “Hyeon”) and further in view of McNamara et al. (USPAT 6262976, henceforth “McNamara”).
Regarding claim 42, Barco and Hyeon teach all the claim limitations of claim 41 above; and Barco further teaches wherein the control circuit is further configured to: 
 (Control devices (e.g., a control-source device and/or a control-target device) may communicate with each other and/or other devices via a wired and/or a wireless communication link.  The control devices may communicate via a radio frequency (RF) signal 172. The RF signal 172 may be transmitted via any known RF communication technology and/or protocol, see [0041]. FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075]. The RSSI or signal strength may be one discovery criteria that may be used to discover devices in the load control environment 100, see [0076]. The missing/crossed out limitations will be discussed in view of McNamara.); and
select the first control device (FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that 
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) identify that the preferred connection list for a first control device has a greatest number of devices of each of the preferred connections lists for the plurality of control devices, (2) select the first control device as one of the control devices to be included in the router list for being assigned the role of router device based on the preferred connection list for the first control device having the greatest number of devices.
However, McNamara discloses the missing/crossed limitations comprising: (1) identify that the preferred connection list for a first control device has a greatest number of devices of each of the preferred connections lists for the plurality of control devices (FIG. 5 shows the steps for ordering routers according to the illustrative embodiment of the present invention….next find the next most connected router without exterior domain connections from among the routers already numbered and number this router next in sequences. This numbers the router(s) as the most connected interior routers to least connected, step 204. If there are multiple candidates use the same process as above to find the most connected. Continue the process until all routers have been numbered except the routers connected to exterior domains. Again, this is shown in steps 200-204. This numbering sequence identifies the most connected interior routers by low numbers select the first control device as one of the control devices to be included in the router list for being assigned the role of router device based on the preferred connection list for the first control device having the greatest number of devices (FIG. 2, a flow chart illustrates enabling a dynamic routing device (e.g., routing device 104 of FIG. 1) to join a network (e.g., network 108) as either a routing device or a non-routing device, see [0022]. This technique is used to select the first control device as one of the control devices to be included in the router list for being assigned the role of router device based on the preferred connection list for the first control device having the greatest number of devices.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of McNamara in order to make a more effective method by improving network performance, see (McNamara, column [11] lines [29]-[30].).
Regarding claim 58, Barco and Hyeon teach all the claim limitations of claim 57 above; and Barco further teaches wherein selecting the control devices to be included in the router list further comprises: 
(Control devices (e.g., a control-source device and/or a control-target device) may communicate with each other and/or other devices via a wired and/or a wireless communication link.  The control devices may communicate via a radio frequency (RF) signal 172. The RF signal 172 may be transmitted via any known RF communication technology and/or protocol, see [0041]. FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075]. The RSSI or signal strength may be one discovery criteria that may be used to discover devices in the load control environment 100, see [0076]. The missing/crossed out limitations will be discussed in view of McNamara.); and 
selecting the first control device (FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. The missing/crossed out limitations will be discussed in view of McNamara.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) identify that the preferred connection list for a first control device has a greatest number of devices of each of the preferred connections lists for the plurality of control devices, (2) selecting the first control device as one of the control devices to be included in the router list for being assigned the role of router device based on the preferred connection list for the first control device having the greatest number of devices.
However, McNamara discloses the missing/crossed limitations comprising: (1) identify that the preferred connection list for a first control device has a greatest number of devices of each of the preferred connections lists for the plurality of control devices (FIG. 5 shows the steps for ordering routers according to the illustrative embodiment of the present invention….next find the next most connected router without exterior domain connections from among the routers already numbered and number this router next in sequences. This numbers the router(s) as the most connected interior routers to least connected, step 204. If there are multiple candidates use the same process as above to find the most connected. Continue the process until all routers have been numbered except the routers connected to exterior domains. Again, this is shown in steps 200-204. This numbering sequence identifies the most connected interior routers by low numbers followed by the least connected interior routers, and finally the highest numbered routers are exterior domain routers, see column [12], lines [51-67] and column [13], lines [1-12]. This technique is used to identify that the preferred connection list for a first control device has a greatest number of devices of each of the preferred connections lists for the plurality of control devices.), (2) selecting the first control device as one of the control devices to be included in the router list for being assigned the role of router device based on the preferred connection list for the first control device having the greatest number of devices (FIG. 2, a flow chart illustrates enabling a dynamic routing device (e.g., routing device 104 of FIG. 1) to join a network (e.g., network 108) as either a routing device or a non-routing device, see [0022]. This technique is 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of McNamara in order to make a more effective method by improving network performance, see (McNamara, column [11] lines [29]-[30].).
Regarding claim 66, Barco, Hyeon and McNamara teach all the claim limitations of claim 58 above; and Barco further teaches wherein the plurality of control devices comprise a second control device capable of communicating on a network communication link with the first control device, wherein the communication quality metric for the optimization messag(FIGS. 1A-1C depict  representative load control environments 100 comprising a load control systems. As shown in FIG. 1A, rooms 102, 104, and 106 in a building are installed with one or more control-target devices, e.g., load control devices for controlling the electrical loads within a room or building. Each load control device is capable of directly controlling the amount of power provided to an electrical load and may be controlled by a control-source device, see [0040]. Control devices (e.g., a control-source device and/or a control-target device) communicates with each other and/or other devices via a wired and/or a wireless communication link, see [0041]. The discovery of control-target devices by a control-source device enables configuration or reconfiguration of a location to optimize the control of the control devices according to the use of the space, see [0066]. FIG. 5 at 506, the load control discovery device 190, 202, 302 transmit  plurality of control devices which comprise a second control device capable of communicating on a network communication link with the first control device, wherein the communication quality metric for the message received at the first control device from the second control device comprises a first communication quality metric associated with the network communication link. The missing/crossed out limitations will be discussed in view of Thubert.), the method further comprising: 
receiving an optimization message at the second control device that is transmitted from the first control device (FIG. 5 at 508, the load control discovery device 190, 202, 302 receive discovery messages from control devices, see [0145]. This technique is used for receiving an optimization message at the second control device that is transmitted from the first control device.); 
measuring a second communication quality metric for the optimization message received at the second control device, wherein the second communication quality metric is also associated with the network communication link (The discovery message includes a reception power threshold to which the receiving control device compares the RSSI of the received signal (e.g., the discovery message), see [0070]. Control devices within the discovery range 134 respond to a discovery message transmitted from the load control discovery device 190. Each control device calculates the RSSIs of each respective discovery message received, see [0073]. The discovery message may request the control devices to provide an RSSI at which the discovery message is received, an amount of time since power up, a load state, and/or an occupancy state or a level of activity identified by an occupancy sensor, see [0081]. This ; 
storing the second communication quality metric associated with the network communication link in optimization data at the second control device with a corresponding identifier of the first control device from which the optimization message was received (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 5 at 510, the load control discovery device 190, 202, 302 identify and store the signal strength at which the discovery messages are received from the control devices 304, see [0126]. Discovery messages include an identifier of the load control discovery device 190, 202, 302 and/or a location identifier for a defined location. The discovery messages includes a discovery message identifier identifying the message as a discovery message. The discovery message may be the association message for the control device identified as the load control discovery device 190, 202, 302. The discovery message may identify a discovery range from the discovery trigger message and/or local storage, see [0144]. The system controller 160, 306 may receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information at 514, see [0147]. This technique is used for storing the second communication quality metric associated with the network communication link in optimization data at the second control device with a corresponding identifier of the first control device from which the optimization message was received.); and 
transmitting the optimization data comprising the second communication quality metric associated with the network communication link from the second control device to the system controller (The control devices report the signal strength to one or more other devices, and/or the control devices may report to one or more devices whether the signal strength is below or above the reception power threshold, see [0085]. FIG. 5 at 512, the control device identifiers of the control devices 304 from which the discovery messages have been received may be provided to the system controller 160, 306. The signal strengths at which the discovery messages are received at the load control discovery device 190, 202, 302 may also be provided to the system controller 160, 306, see [0126]. FIG. 5 at 514, the system controller 160, 306 receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information, see [0146]-[0148]. This technique is used for transmitting the optimization data comprising the second communication quality metric associated with the network communication link from the second control device to the system controller.).
 Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) and in view of Hyeon et al. (KR, 20120060576, henceforth “Hyeon”) and further in view of Andersen et al. (US 20120182865, henceforth “Andersen”), Shariati (US 20190394667, henceforth Shariati”).
Regarding claim 67, Barco and teach all the claim limitations of claim 56 above; and Barco further teaches further comprising: 
receiving, at the system controller, the optimization data from the first control device and the second control device (The control devices report the signal strength to one or more other devices, and/or the control devices may report to one or more devices whether the The signal strengths at which the discovery messages are received at the load control discovery device 190, 202, 302 may also be provided to the system controller 160, 306, see [0126]. FIG. 5 at 514, the system controller 160, 306 receive association information and/or control configuration information from the network device 128, 308 and store the association information and/or control configuration information, see [0146]-[0148]. This technique is used for receiving, at the system controller, the optimization data from the first control device and the second control device.); 
 (The missing/crossed out limitations will be discussed in view of Andersen.); and 
using the one of the first communication quality metric or the second communication quality metric associated with the network communication link when The discovery message includes a reception power threshold to which the receiving control device compares the RSSI of the received signal (e.g., the discovery message), see [0070]. Control devices within the discovery range 134 respond to a discovery message transmitted from the load control discovery device 190. Each control device calculates the RSSIs of each respective discovery message received, see [0073]. FIG. 5 at 510, the load control discovery device 190, 202, 302 identify and store the signal strength at which the discovery messages are received from the The discovery messages includes a discovery message identifier identifying the message as a discovery message. The discovery message may be the association message for the control device identified as the load control discovery device 190, 202, 302. The discovery message may identify a discovery range from the discovery trigger message and/or local storage, see [0144]. The missing/crossed out limitations will be discussed in view of Shariati.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) balancing the optimization data to limit the optimization data to a worst-case connection for the network communication link by using one of the first communication quality metric or the second communication quality metric associated with the network communication link, (2) processing the optimization data to generate the preferred connections list.
However, Andersen discloses the missing/crossed limitations comprising: (1) balancing the optimization data to limit the optimization data to a worst-case connection for the network communication link by using one of the first communication quality metric or the second communication quality metric associated with the network communication link (FIG. 1, the solution management module 110 is responsible for generating, for each origin/destination pair (OD pair), a candidate set of paths (e.g., label switched paths (LSPs) or IP routes) that utilize active links while respecting any initial constraints that may be placed upon the OD pair, see [0073]. The routing optimization configures the routing of traffic given a traffic demand for all OD pairs such that balance is maximized., see [0074]. FIG. 14 illustrates an exemplary embodiment of the difference between good balance and bad balance in terms of link utilization (the complement of balance) for the same average link load. Balance is one example of an The choice of objective function depends on what network performance and load characteristics are desired. Possible objective functions include, for example, balance (minimize load on heaviest loaded link), linear (minimize the sum of all link loads), exponential bias (minimize the sum of exponentially weighted link loads), minimization of network delay or embodiments thereof. The systems described herein are capable of generating routing solutions using various contextually definable objective functions, see [0075]. This technique is used for balancing the optimization data to limit the optimization data to a worst-case connection for the network communication link by using one of the first communication quality metric or the second communication quality metric associated with the network communication link.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Andersen in order to make a more effective method by improving max link utilization metric, see (Andersen, [0120].).
 Shariati discloses the missing/crossed limitations comprising: (2) processing the optimization data to generate the preferred connections list (FIG. 5 Illustrates schematically some of the data handling components and data connections of a WAN aggregator 320. FIG. 5, the WAN aggregator 320 may also provide persistent connection(s) to specific network connection(s) 311, as illustrated by dashed lines 322 in FIG. 5. Each persistent connection 322 could be used for applications such as cloud-based storage or other applications where it may be desirable to send and receive packets through the same connection. The example illustrated in FIG. 5 is a persistent connection to a service provided through Amazon Web Services, although may be used to optimize any connection that the user prefers. The Multi WAN aggregator can support any combination of persistent connection(s) 322 and/or non-persistent connection(s) 323 as required, specified by the user, or by the operational conditions, see [0034].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Shariati in order to make a more effective method by improving the speed, throughput, and capacity of wireless Internet service, see (Shariati, [0009].).
Claims 43, 59 is rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) and in view of Hyeon et al. (KR, 20120060576, henceforth “Hyeon”), McNamara et al. (USPAT 6262976, henceforth “McNamara”) and further in view of Broadworth et al. (US 20130336170, henceforth “Broadworth”).
Regarding claim 43, Barco, Hyeon and McNamara teach all the claim limitations of claim 42 above; and Barco further teaches wherein (Control devices (e.g., a control-source device and/or a control-target device) may communicate with each other and/or other devices via a wired and/or a wireless communication link.  The control devices may communicate via a radio frequency (RF) signal 172. The RF signal 172 may be transmitted via any known RF communication technology and/or protocol, see [0041]. FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Broadworth.).
the control circuit is further configured to select a leader device the from the control devices to be included in the router list, and wherein the control device is selected as the leader device based on having the greatest number of devices in the preferred connection list. 
However, Broadworth discloses the missing/crossed limitations comprising: (1) the control circuit is further configured to select a leader device the from the control devices to be included in the router list, and wherein the control device is selected as the leader device based on having the greatest number of devices in the preferred connection list (The routing device system may include a plurality of routing devices or control engines executing on several application servers. As such, the network may determine a master control engine application to be executed on one of the routing devices that is tasked with routing new collaboration conference requests. In one embodiment, the master control engine may be determined by connection criteria. For example, each control engine of the routing devices may maintain a total number of bridges that are connected to all of the control engines with which the local control engine is communicating. In this embodiment, the control engine that sees the highest total number of bridges is selected as the master control engine and handles all collaboration conference requests, see [0062]. The master control engine is interpreted as the leader device. This technique is used for configuring the control circuit is to select a leader device the from the control devices to be included in the router list, and wherein the control device is selected as the leader device based on having the greatest number of devices in the preferred connection list.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Broadworth 
Regarding claim 59, Barco, Hyeon and McNamara teach all the claim limitations of claim 58 above; and Barco further teaches wherein processing the optimization data by the system controller to generate optimized network data further comprises 
(Control devices (e.g., a control-source device and/or a control-target device) may communicate with each other and/or other devices via a wired and/or a wireless communication link.  The control devices may communicate via a radio frequency (RF) signal 172. The RF signal 172 may be transmitted via any known RF communication technology and/or protocol, see [0041]. FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075]. The missing/crossed out limitations will be discussed in view of Broadworth.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) selecting a leader device the from the control devices to be included in the router list, and wherein the control device is selected as the leader device based on having the greatest number of devices in the preferred connection list.
However, Broadworth discloses the missing/crossed limitations comprising: (1) selecting a leader device the from the control devices to be included in the router list, and wherein the control device is selected as the leader device based on having the greatest number of devices in the preferred connection list (The routing device system may include a plurality of routing devices or control engines executing on several application servers. As such, the network may the control engine that sees the highest total number of bridges is selected as the master control engine and handles all collaboration conference requests, see [0062]. The master control engine is interpreted as the leader device. This technique is used for configuring the control circuit is to select a leader device the from the control devices to be included in the router list, and wherein the control device is selected as the leader device based on having the greatest number of devices in the preferred connection list.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Broadworth in order to make a more effective method by improving connection speed and clarity, see (Broadworth, [0064].).
Claims 44, 60 is rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) in view of Hyeon et al. (KR, 20120060576, henceforth “Hyeon”), McNamara et al. (USPAT 7277931, henceforth “McNamara”) and further in view of Booth et al. (US 20130336170, henceforth “Booth”).
Regarding claim 44, Barco, Hyeon and McNamara teach all the claim limitations of claim 42 above; and Barco further teaches wherein the control circuit is further configured to: 
 (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Booth.); and 
(Control devices (e.g., a control-source device and/or a control-target device) may communicate with each other and/or other devices via a wired and/or a wireless communication link.  The control devices may communicate via a radio frequency (RF) signal 172. The RF signal 172 may be transmitted via any known RF communication technology and/or protocol, see [0041]. FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Booth.).
 As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) initialize each of the plurality of control devices as being an unconnected device in a virtual network, (2) after the first control device is selected as being included in the router list, add the first control device and each control device in the preferred connection list for the first control device to a connected list that indicates connected devices in the virtual network.
However, Booth discloses the missing/crossed limitations comprising: (1) initialize each of the plurality of control devices as being an unconnected device in a virtual network (The method is used to represent a wide variety of networks used in communication, including virtual networks and overlay networks, see column [11] lines [27-29]. When the matrix representation is formed, the connections between the elements can be initialized to an unconnected state, see  after the first control device is selected as being included in the router list, add the first control device and each control device in the preferred connection list for the first control device to a connected list that indicates connected devices in the virtual network (When the matrix representation is formed, the connections between the elements can be initialized to an unconnected state, see column [13] lines [30-33]. In a later configuration step, connections that are desired can be added by direct action or with the use of a wizard, see column [13] lines [34-35]. So, direction action is used to add the first control device and each control device in the preferred connection list for the first control device to a connected list that indicates connected devices in the virtual network.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Booth in order to make a more effective method by improving visualization, administration, configuration, modeling, monitoring and manipulation of the network, see (Booth, [abstract].).
Regarding claim 60, Barco, Hyeon and McNamara teach all the claim limitations of claim 58 above; and Barco further teaches the method further comprising: 
(FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Booth.); and 
(Control devices (e.g., a control-source device and/or a control-target device) may communicate 
 As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) initializing each of the plurality of control devices as being an unconnected device in a virtual network, (2) after selecting the first control device as being included in the router list, adding the first control device and each control device in the preferred connection list for the first control device to a connected list that indicates connected devices in the virtual network.
However, Booth discloses the missing/crossed limitations comprising: (1) initializing each of the plurality of control devices as being an unconnected device in a virtual network (The method is used to represent a wide variety of networks used in communication, including virtual networks and overlay networks, see column [11] lines [27-29]. When the matrix representation is formed, the connections between the elements can be initialized to an unconnected state, see column [13] lines [30-33].), (2) after the first control device is selected as being included in the router list, add the first control device and each control device in the preferred connection list for the first control device to a connected list that indicates connected devices in the virtual network (When the matrix representation is formed, the connections between the elements can be initialized to an unconnected state, see column [13] lines [30-33]. In a later configuration step, connections that are desired can be added by direct action or with the use of a wizard, see column [13] lines [34-35]. So, direction action is used for adding the first control device and 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Booth in order to make a more effective method by improving visualization, administration, configuration, modeling, monitoring and manipulation of the network, see (Booth, [abstract].).
Claims 45, 46, 61, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) in view of Hyeon et al. (KR 20120060576, henceforth “Hyeon”), McNamara et al. (USPAT 7277931, henceforth “McNamara”), Booth et al. (US 20130336170, henceforth “Booth”) and further in view of Idehara (US 20030031155, henceforth “Idehara”).
Regarding claim 45, Barco, Hyeon, McNamara and Booth teach all the claim limitations of claim 44 above; and Barco further teaches wherein the control circuit is further configured to: 
(FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Idehara.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) identify a second control device from the connected list for being included in the router list, wherein the second control device is identified for being included in the router list based on having a greatest number of unconnected devices in a respective preferred connection list.
However, Idehara discloses the missing/crossed limitations comprising: (1) identify a second control device from the connected list for being included in the router list, wherein the second control device is identified for being included in the router list based on having a greatest number of unconnected devices in a respective preferred connection list (FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].  Here the devices with minimum number of connections are equivalent to greatest number of unconnected devices. The selected device is equivalent to a second control device. This technique is used to identify a second control device from the connected list for being included in the router list, wherein the second control device is identified for being included in the router list based on having a greatest number of unconnected devices in a respective preferred connection list.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when a portable terminal is used to communicate with a data communication device, see (Idehara, [0009].).
Regarding claim 61, Barco, Hyeon, McNamara and Booth teach all the claim limitations of claim 60 above; and Barco further teaches wherein selecting the control devices to be included in the router list further comprises: 
(FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Idehara.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) identifying, by the system controller, a second control device from the connected list for being included in the router list, wherein the second control device is identified for being included in the router list based on having a greatest number of unconnected devices in a respective preferred connection list.
However, Idehara discloses the missing/crossed limitations comprising: (1) identifying, by the system controller, a second control device from the connected list for being included in the router list, wherein the second control device is identified for being included in the router list based on having a greatest number of unconnected devices in a respective preferred connection list (FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].  Here the devices with minimum number of connections are equivalent to greatest number of unconnected devices. The selected device is equivalent to a second control device. This technique is used to identify a second control device from the connected list for being included in the router list, wherein the second control device is identified for being included in the router list based on having a greatest number of unconnected devices in a respective preferred connection list.).

Regarding claim 46, Barco, Hyeon, McNamara and Booth teach all the claim limitations of claim 45 above; and Barco further teaches wherein the control circuit is further configured to: 
(FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. The missing The missing/crossed out limitations will be discussed in view of Idehara.); and 
maintain the connected list of control devices (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Booth.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) after the second control device is selected as being included in the router list, add the second control device and each control device in the corresponding preferred connection list for the second control device to the connected list, (2) maintain the connected list of control devices in the virtual network for selecting additional control devices for being included in the router list.
However, Idehara discloses the missing/crossed limitations comprising: (1) after the second control device is selected as being included in the router list, add the second control device and each control device in the corresponding preferred connection list for the second control device to the connected list (FIG. 20 is a flowchart showing the steps of a connection process. In step S1308, a connection completion notice for notifying the completion of the connection is transmitted to the corresponding device of the wireless communication, see [0215]. FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when a portable terminal is used to communicate with a data communication device, see (Idehara, [0009].).
in the virtual network for selecting additional control devices for being included in the router list (This method can be used to represent a wide variety of networks used in communication, including virtual networks and overlay networks, see column [11] lines [27-29]. In a later configuration step, connections that are desired can be added by direct action or with the use of a wizard, see column [13] lines [34-35]. This technique is used to maintain the connected list of control devices in the virtual network for selecting additional control devices for being included in the router list.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Booth in order to make a more effective method by improving visualization, administration, configuration, modeling, monitoring and manipulation of the network, see (Booth, [abstract].).
Regarding claim 62, Barco, Hyeon, McNamara and Booth teach all the claim limitations of claim 16 above; and Barco further teaches wherein selecting the control devices to be included in the router list further comprises: 
(FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that ; and 
maintaining, at the system controller, (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices, see [0040]-[0075].  The missing/crossed out limitations will be discussed in view of Booth.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) after selecting the second control device as being included in the router list, adding the second control device and each control device in the corresponding preferred connection list for the second control device to the connected list, (2) maintaining, at the system controller, the connected list of control devices in the virtual network for selecting additional control devices for being included in the router list.
However, Idehara discloses the missing/crossed limitations comprising: (1) after selecting the second control device as being included in the router list, adding the second control device and each control device in the corresponding preferred connection list for the second control device to the connected list (FIG. 20 is a flowchart showing the steps of a connection process. In step S1308, a connection completion notice for notifying the completion of the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when a portable terminal is used to communicate with a data communication device, see (Idehara, [0009].).
Booth discloses the missing/crossed limitations comprising: (2) maintaining, at the system controller, the connected list of control devices in the virtual network for selecting additional control devices for being included in the router list (This method can be used to represent a wide variety of networks used in communication, including virtual networks and overlay networks, see column [11] lines [27-29]. In a later configuration step, connections that are desired can be added by direct action or with the use of a wizard, see column [13] lines [34-35]. This technique is used to maintain the connected list of control devices in the virtual network for selecting additional control devices for being included in the router list.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Booth in order to make a more effective method by improving visualization, administration, configuration, modeling, monitoring and manipulation of the network, see (Booth, [abstract].).
Claims 47-50, 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) in view of Hyeon et al. (KR, 20120060576, henceforth “Hyeon”), McNamara et al. (USPAT 7277931, henceforth “McNamara”), Booth et al. (US 20130336170, henceforth “Booth”) and further in view of Idehara (US 20030031155, henceforth “Idehara”), Drake et al. (US 20130258872, henceforth “Drake”)
Regarding claim 47, Barco, Hyeon, McNamara and Booth teach all the claim limitations of claim 44 above; and Barco further teaches wherein the control circuit is further configured to: 
generate a secondary connections list for one or more control devices of the plurality of control devices, wherein the secondary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a secondary target quality threshold, and wherein (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the ; and
select the control devices (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset, see [0140]The missing/crossed out limitations will be discussed in view of  Idehara.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the secondary target quality threshold is a lower threshold than the preferred target quality threshold, (2) select the control devices to be included in the router list based on a number of unconnected devices in the secondary connections list for the control devices. 
However, Drake discloses the missing/crossed limitations comprising: (1) the secondary target quality threshold is a lower threshold than the preferred target quality threshold (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. A routing device (e.g., routing device At 208, the quantity of identified routing devices that have a signal strength above a signal strength threshold level is determined. At 210, it is determined whether the number of identified routing devices that have a signal strength above a signal strength threshold exceed a routing device threshold. At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network. However, if at 212, the number of identified routing devices that have a signal strength above a signal strength threshold does exceed a routing device threshold, then at 216, the dynamic routing device is enabled to perform the functionality of a non-routing device before or upon joining the mesh network, see [0022]. This technique is used for the secondary target quality threshold which is a lower threshold than the preferred target quality threshold.).

Idehara discloses the missing/crossed limitations comprising: (2) select the control devices to be included in the router list based on a number of unconnected devices in the secondary connections list for the control devices (FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].  FIGS. 60, 64 tables of a search result for connectable devices. FIG. 66 is an example of the contents of a response indicating non-connectability. Here the devices with minimum number of connections are equivalent to greatest number of unconnected devices. This technique is used to select the control devices to be included in the router list based on a number of unconnected devices in the secondary connections list for the control devices.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when a portable terminal is used to communicate with a data communication device, see (Idehara, [0009].).
Regarding claim 63, Barco, Hyeon, McNamara and Booth teach all the claim limitations of claim 60 above; and Barco further teaches wherein the system controller processing the optimization data to generate optimized network data further comprises: 
generating a secondary connections list at the system controller for one or more control devices of the plurality of control devices, wherein the secondary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a secondary target quality threshold, and wherein (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. This technique is used to generate a secondary connections list for one or more control devices of the plurality of control devices, wherein the secondary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a secondary target quality threshold. The missing/crossed out limitations will be discussed in view of  Drake.); and
selecting the control devices (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset, see [0140]The missing/crossed out limitations will be discussed in view of  Idehara.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the secondary target quality threshold is a lower threshold than the preferred target quality threshold, (2) selecting the control devices to be included in the router list based on a number of unconnected devices in the secondary connections list for the control devices. 
However, Drake discloses the missing/crossed limitations comprising: (1) the secondary target quality threshold is a lower threshold than the preferred target quality threshold (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. A routing device (e.g., routing device 104 of FIG. 1) that attempts to join a network (e.g., network 108 of FIG. 1), is configured to send a broadcast message to all immediate neighbors within wireless communication range and waits for their replies. As routing device 104 receives one or more replies, it identifies whether or not the neighboring devices are routing devices or non-routing devices, see [0021]. FIG. 2, a flow chart illustrates enabling a dynamic routing device (e.g., routing device 104 of FIG. 1) to join a network (e.g., network 108) as either a routing device or a non-routing device. At 202, the dynamic routing device sends a broadcast message to all neighboring devices within a particular At 208, the quantity of identified routing devices that have a signal strength above a signal strength threshold level is determined. At 210, it is determined whether the number of identified routing devices that have a signal strength above a signal strength threshold exceed a routing device threshold. At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network. However, if at 212, the number of identified routing devices that have a signal strength above a signal strength threshold does exceed a routing device threshold, then at 216, the dynamic routing device is enabled to perform the functionality of a non-routing device before or upon joining the mesh network, see [0022]. This technique is used for the secondary target quality threshold which is a lower threshold than the preferred target quality threshold.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Idehara discloses the missing/crossed limitations comprising: (2) selecting the control devices to be included in the router list based on a number of unconnected devices in the secondary connections list for the control devices (FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].  FIGS. 60, 64 tables of a search result for connectable devices. FIG. 66 is an example of the contents of a response indicating non-connectability. Here the devices with minimum number of connections are equivalent to greatest number of unconnected devices. This technique is used to select the control devices to be included in the router list based on a number of unconnected devices in the secondary connections list for the control devices.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when a portable terminal is used to communicate with a data communication device, see (Idehara, [0009].).
Regarding claim 48, Barco, Hyeon, McNamara, Booth, Drake and Idehara teach all the claim limitations of claim 47 above; and Barco further teaches wherein the control circuit is further configured to: 
generate a tertiary connections list for one or more control devices of the plurality of control devices, wherein the tertiary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a tertiary target quality threshold, and wherein (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. This technique is used to generate a tertiary connections list for one or more control devices of the plurality of control devices, wherein the tertiary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a tertiary target quality threshold. The missing/crossed out limitations will be discussed in view of  Drake.); and 
(FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined 
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the tertiary target quality threshold is a lower threshold than the secondary target quality threshold, (2) select the control devices to be included in the router list based on a number of unconnected devices in the tertiary connections list for the control devices. 
However, Drake discloses the missing/crossed limitations comprising: (1) the tertiary target quality threshold is a lower threshold than the secondary target quality threshold (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. A routing device (e.g., routing device 104 of FIG. 1) that attempts to join a network (e.g., network 108 of FIG. 1), is configured to send a broadcast message to all immediate neighbors within wireless communication range and waits for their replies. As routing device 104 receives one or more replies, it identifies whether or not the neighboring devices are routing devices or non-routing devices, see [0021]. FIG. 2, a flow chart illustrates enabling a dynamic routing device (e.g., routing device 104 of FIG. 1) to join a network (e.g., network 108) as either a routing device or a non-routing device. At 202, the dynamic routing device sends a broadcast message to all neighboring devices within a particular radio range At 204, a number of routing devices in the mesh network are identified… In one embodiment, the information includes signal strength in an RSSI indication of each identified neighboring device as well as data regarding whether or not each identified neighboring device is a routing device or a non-routing device. At 206, a signal strength of each of the identified routing devices is determined. At 208, the quantity of identified routing devices that have a signal strength above a signal strength threshold level is determined. At 210, it is determined However, if at 212, the number of identified routing devices that have a signal strength above a signal strength threshold does exceed a routing device threshold, then at 216, the dynamic routing device is enabled to perform the functionality of a non-routing device before or upon joining the mesh network, see [0022]. This technique is used for generating the tertiary target quality threshold is a lower threshold than the secondary target quality threshold.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Idehara discloses the missing/crossed limitations comprising: (2) select the control devices to be included in the router list based on a number of unconnected devices in the tertiary connections list for the control devices (FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].  FIGS. 60, 64 tables of a search result for connectable devices. FIG. 66 is an example of the contents of a response indicating non-connectability. Here the devices with minimum number of connections are equivalent to greatest number of unconnected devices. This technique is used to 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when a portable terminal is used to communicate with a data communication device, see (Idehara, [0009].).
Regarding claim 64, Barco, Hyeon, McNamara, Booth, Drake and Idehara teach all the claim limitations of claim 63 above; and Barco further teaches wherein processing the optimization data by the system controller to generate optimized network data further comprises: 
generating a tertiary connections list at the system controller for one or more control devices of the plurality of control devices, wherein the tertiary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a tertiary target quality threshold, and wherein (The control devices stores the signal strength (e.g., received signal strength indication (RSSI)) at which the discovery message is received and/or the control devices stores a threshold value (e.g., the reception power threshold value), see [0085]. FIG. 4 is a block diagram depicting a method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset is a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. This technique is used to generate a tertiary connections list for one or more control devices of the plurality of control devices, wherein the tertiary connections list comprises a list of connections for each of the one or more control devices that have a communication quality metric above a tertiary target quality threshold. The missing/crossed out limitations will be discussed in view of  Drake.); and 
selecting the control devices (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The system controller 160, 306 and/or the network device 128, 308 include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset, see [0140]. The missing/crossed out limitations will be discussed in view of  Idehara.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the tertiary target quality threshold is a lower threshold than the secondary target quality threshold, (2) selecting the control devices to be included in the router list based on a number of unconnected devices in the tertiary connections list for the control devices. 
 Drake discloses the missing/crossed limitations comprising: (1) the tertiary target quality threshold is a lower threshold than the secondary target quality threshold (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. A routing device (e.g., routing device 104 of FIG. 1) that attempts to join a network (e.g., network 108 of FIG. 1), is configured to send a broadcast message to all immediate neighbors within wireless communication range and waits for their replies. As routing device 104 receives one or more replies, it identifies whether or not the neighboring devices are routing devices or non-routing devices, see [0021]. FIG. 2, a flow chart illustrates enabling a dynamic routing device (e.g., routing device 104 of FIG. 1) to join a network (e.g., network 108) as either a routing device or a non-routing device. At 202, the dynamic routing device sends a broadcast message to all neighboring devices within a particular radio range At 204, a number of routing devices in the mesh network are identified… In one embodiment, the information includes signal strength in an RSSI indication of each identified neighboring device as well as data regarding whether or not each identified neighboring device is a routing device or a non-routing device. At 206, a signal strength of each of the identified routing devices is determined. At 208, the quantity of identified routing devices that have a signal strength above a signal strength threshold level is determined. At 210, it is determined whether the number of identified routing devices that have a signal strength above a signal strength threshold exceed a routing device threshold. At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network. However, if at 212, the number of identified routing devices that have a signal strength above a signal strength threshold does exceed a routing device threshold, then at 216, the dynamic routing device is enabled to perform the functionality of a non-routing device before or upon joining the mesh network, see [0022]. This technique is used for generating the tertiary target quality threshold is a lower threshold than the secondary target quality threshold.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Idehara discloses the missing/crossed limitations comprising: (2) selecting the control devices to be included in the router list based on a number of unconnected devices in the tertiary connections list for the control devices (FIG. 30 is a flowchart showing the steps of a judgment procedure in response to the first connection request. In step S2004, a device that currently has minimum number of connections is selected among wirelessly connectable devices, see [0238].  FIGS. 60, 64 tables of a search result for connectable devices. FIG. 66 is an example of the contents of a response indicating non-connectability. Here the devices with minimum number of connections are equivalent to greatest number of unconnected devices. This technique is used to select the control devices to be included in the router list based on a number of unconnected devices in the tertiary connections list for the control devices.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Idehara in order to make a more effective method by preventing the communication speed's reduction when 
Regarding claim 49, Barco, Hyeon, Drake, McNamara, Booth, Drake and Idehara teach all the claim limitations of claim 48 above; and Barco further teaches wherein the control circuit is further configured to: 
determine one or more control devices (FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset may be a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 may include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. The missing/crossed out limitations will be discussed in view of Drake.); and 
select (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIG. 4 is a block diagram depicting method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The system controller 160, 306 and/or the network device 128, 308 include 
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) determine one or more control devices have been previously assigned the role or router device, (2) select the one or more control devices to be included in the router list.
However, Drake discloses the missing/crossed limitations comprising: (1) determine one or more control devices have been previously assigned the role or router device (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. a routing device (e.g., routing device 104 of FIG. 1) that attempts to join a network (e.g., network 108 of FIG. 1), is configured to send a broadcast message to all immediate neighbors within wireless communication range and waits for their replies. As routing device 104 receives one or more replies, it identifies whether or not the neighboring devices are routing devices or non-routing devices. In one embodiment, routing device 104 maintains a list of the number of neighboring routing devices that respond, as well as a received signal strength indication (RSSI) from each device identified as a router. Routing device 104 can use the list of identified neighboring routers along with an RSSI each identified neighboring router to determine whether or not routing device 104 should join the network 108 as a routing device or as a non-routing device, see [0021]. This technique is used to determine one or more control devices have been previously assigned the role or router device.), (2) select the one or more control devices to be included in the router list (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. A routing device (e.g., routing device 104 of FIG. 1) that attempts At 208, the quantity of identified routing devices that have a signal strength above a signal strength threshold level is determined. At 210, it is determined whether the number of identified routing devices that have a signal strength above a signal strength threshold exceed a routing device threshold. At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network, see [0022]. This technique is used to select the one or more control devices to be included in the router list based the preferred connections list for each control device of the plurality of control devices.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption 
Regarding claim 65, Barco, Hyeon, Drake, McNamara, Booth and, Drake and Idehara teach all the claim limitations of claim 64 above; and Barco further teaches wherein the system controller processing the optimization data to generate optimized network data further comprises:
determining one or more control devices have been (FIG. 4 at 412, the system controller 160, 306 organize the discovered control devices 304 into an organized dataset. The organized dataset may be a list of device identifiers and/or the corresponding signal strengths. The identifiers of the discovered devices may be ordered according to signal strength. The system controller 160, 306 and/or the network device 128, 308 may remove the control devices 304 that have a corresponding signal strength that is below a predefined threshold (e.g., the reception power threshold) from the organized dataset. The system controller 160, 306 and/or the network device 128, 308 may include the control devices 304 that have a corresponding signal strength that is above a predefined threshold in the organized dataset. The organized dataset may be determined by the network device 128, 308 or the organized dataset may be provided to the network device 128, 308 at 414 by the system controller 160, 306, see [0140]. The missing/crossed out limitations will be discussed in view of Drake.); and 
selecting (FIGS. 1A-1C are diagrams depicting perspective views of environments for associating control devices. FIG. 4 is a block diagram depicting method 400 for discovery and association of control devices. At 412, the system controller 160, 306 organize the discovered control devices 304 into an 
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) determining one or more control devices have been previously assigned the role or router device, (2) selecting the one or more control devices to be included in the router list.
However, Drake discloses the missing/crossed limitations comprising: (1) determining one or more control devices have been previously assigned the role or router device (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. a routing device (e.g., routing device 104 of FIG. 1) that attempts to join a network (e.g., network 108 of FIG. 1), is configured to send a broadcast message to all immediate neighbors within wireless communication range and waits for their replies. As routing device 104 receives one or more replies, it identifies whether or not the neighboring devices are routing devices or non-routing devices. In one embodiment, routing device 104 maintains a list of the number of neighboring routing devices that respond, as well as a received signal strength indication (RSSI) from each device identified as a router. Routing device 104 can use the list of identified neighboring routers along with an RSSI each identified neighboring router to determine whether or not routing device 104 should join the network 108 as a routing device or as a non-routing device, see [0021]. This technique is used to determine one or more control devices have been previously assigned the role or router device.), (2) selecting the one or more control devices to be included in the router list (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically At 208, the quantity of identified routing devices that have a signal strength above a signal strength threshold level is determined. At 210, it is determined whether the number of identified routing devices that have a signal strength above a signal strength threshold exceed a routing device threshold. At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network, see [0022]. This technique is used to select the one or more control devices to be included in the router list based the preferred connections list for each control device of the plurality of control devices.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in .
Claims 51,  52, 53, 54, 69, 70, 72 are rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) in view of Hyeon et al. (KR 20120060576, henceforth “Hyeon”) and further in view of Drake et al. (US 20130258872, henceforth “Drake”).
Regarding claim 51, Barco and Hyeon teach all the claim limitations of claim 40 above; and Barco further teaches wherein the control circuit is further configured to update The system controller 160 broadcasts the updated association information and/or control configuration information to the control devices for the control devices to identify updated corresponding association information and/or control configuration information, if any, for being stored locally thereon, see [0147]. The network device 128, 308 may communicate messages to other devices (e.g., the system controller 160, 306, the associated devices, other control devices, etc.) to update the association information, see [0157]. The missing/crossed out limitations will be discussed in view of  Drake.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the control circuit is further configured to update the role of the first control device in response to the generated optimized network data. However, Drake discloses the missing/crossed limitations comprising: (1) the control circuit is further configured to update the role of the first control device in response to the generated optimized network data (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically routing device 104 maintains a list of the number of neighboring routing devices that respond, as well as a received signal strength indication (RSSI) from each device identified as a router. Routing device 104 can use the list of identified neighboring routers along with an RSSI each identified neighboring router to determine whether or not routing device 104 should join the network 108 as a routing device or as a non-routing device, see [0021]. This technique is used to update the role of the first control device in response to the generated optimized network data.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Regarding claim 69, Barco and Hyeon teach all the claim limitations of claim 56 above; and Barco further teaches further comprising updating The system controller 160 broadcasts the updated association information and/or control configuration information to the control devices for the control devices to identify updated corresponding association information and/or control configuration information, if any, for being stored locally thereon, see [0147]. The network device 128, 308 may communicate messages to other devices (e.g., the system controller 160, 
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) updating the role of the first control device in response to the generated optimized network data. However, Drake discloses the missing/crossed limitations comprising: (1) updating the role of the first control device in response to the generated optimized network data (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. a routing device (e.g., routing device 104 of FIG. 1) that attempts to join a network (e.g., network 108 of FIG. 1), is configured to send a broadcast message to all immediate neighbors within wireless communication range and waits for their replies. As routing device 104 receives one or more replies, it identifies whether or not the neighboring devices are routing devices or non-routing devices. In one embodiment, routing device 104 maintains a list of the number of neighboring routing devices that respond, as well as a received signal strength indication (RSSI) from each device identified as a router. Routing device 104 can use the list of identified neighboring routers along with an RSSI each identified neighboring router to determine whether or not routing device 104 should join the network 108 as a routing device or as a non-routing device, see [0021]. This technique is used to update the role of the first control device in response to the generated optimized network data.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Regarding claim 52, Barco and Hyeon teach all the claim limitations of claim 51 above; and Barco further teaches wherein the control circuit is further configured to: 
upgrade the role of the control device  (The network device 128, 308 may communicate messages to other devices (e.g., the system controller 160, 306, the associated devices, other control devices, etc.) to update the association information, see [0157]. The missing/crossed out limitations will be discussed in view of  Drake.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) upgrade the role of the control device to a router device or leader device in response to the generated optimized network data. However, Drake discloses the missing/crossed limitations comprising: (1) upgrade the role of the control device to a router device or leader device in response to the generated optimized network data (The routing device 104 maintains a list of the number of neighboring routing devices that respond, as well as a received signal strength indication (RSSI) from each device identified as a router. Routing device 104 can use the list of identified neighboring routers along with an RSSI each identified neighboring router to determine whether or not routing device 104 should join the network 108 as a routing device or as a non-routing device, see [0021]. FIG. 2 at 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network, see [0022]. Examiner interpreted the functionality of a routing device as a router upon joining the mesh network is equivalent to upgrade the role of the control device to a router device.).

Regarding claim 70, Barco and Hyeon teach all the claim limitations of claim 69 above; and Barco further teaches further comprising: 
upgrading the role of the control device to (The network device 128, 308 may communicate messages to other devices (e.g., the system controller 160, 306, the associated devices, other control devices, etc.) to update the association information, see [0157]. The missing/crossed out limitations will be discussed in view of  Drake.); and 
(The missing/crossed out limitations will be discussed in view of  Drake.)
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) upgrading the role of the control device to a router device or leader device in response to the generated optimized network data, (2) operating the control device on the network in accordance with the role of router device or leader device. However, Drake discloses the missing/crossed limitations comprising: (1) upgrading the role of the control device to a router device or leader device in response to the generated optimized network data (FIG. 1 is a block diagram of a system for managing energy consumption of a mesh network by dynamically changing a topology of the mesh network. a routing device (e.g., routing device 104 of FIG. 1) that attempts routing device 104 maintains a list of the number of neighboring routing devices that respond, as well as a received signal strength indication (RSSI) from each device identified as a router. Routing device 104 can use the list of identified neighboring routers along with an RSSI each identified neighboring router to determine whether or not routing device 104 should join the network 108 as a routing device or as a non-routing device, see [0021]. This technique is used to determine one or more control devices have been previously assigned the role or router device.), (2) operating the control device on the network in accordance with the role of router device or leader device (FIG. 2 at 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network, see [0022].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Regarding claim 53, Barco and Hyeon teach all the claim limitations of claim 51 above; and Barco further teaches wherein the control circuit is further configured to: 
(The system controller 160 may provide the discovered devices to the network device 128 for display to the user 132. The system controller 160 may organize the discovered devices for display to the user 132 for performing association. The system controller 160 may organize the discovered control devices in an organized dataset (e.g., ascending or descending list) that is organized by the signal strength at which the discovery message was received at each device. The system controller 160 may remove any devices from the dataset that receive the discovery message at a signal strength below a predefined threshold (e.g., the reception power threshold), see [0090]. The missing/crossed out limitations will be discussed in view of  Drake.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) downgrade the role of the control device to an end device in response to the generated optimized network data. However, Drake discloses the missing/crossed limitations comprising: (1) downgrade the role of the control device to an end device in response to the generated optimized network data (In one embodiment, if two or more neighboring devices are determined to be routing devices and each of these routing devices have a signal strength above a predefined threshold, the dynamic routing device 104 is dynamically configured to join the network 108 as a non-routing device to reduce the network's energy consumption, see [0022]. One of the two routing devices downgrades to a non-routing device.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption 
Regarding claim 54, Barco and Hyeon teach all the claim limitations of claim 53 above; and Barco further teaches wherein the control circuit is configured to downgrade the role when a unique identifier of the control device fails to be  (The association information may be stored in the form of a table or database that associates a unique identifier of a control-target device with a location and/or a unique identifier of one or more control-source devices. The association information may include a device type identifier that indicates a device type of the control-target device and/or a device type of the control-source devices. The association information may be sent from the network device 128 to the system controller 160. The system controller 160 may store the association information. The system controller 160 may identify the association information corresponding to each control-target device by identifying the a unique identifier of the control-target device and the corresponding associated devices to transmit the association information to each control-target device for storage thereon, see [0059]. The system controller 160 may provide the discovered devices to the network device 128 for display to the user 132. The system controller 160 may organize the discovered devices for display to the user 132 for performing association. The system controller 160 may organize the discovered control devices in an organized dataset (e.g., ascending or descending list) that is organized by the signal strength at which the discovery message was received at each device. The system controller 160 may remove any devices from the dataset that receive the discovery message at a signal strength below a predefined threshold (e.g., the reception power threshold), see [0090]. The missing/crossed out limitations will be discussed in view of  Drake.).
listed in the router list. (2) However, Drake discloses the missing/crossed limitations comprising: (1) the control circuit is configured to downgrade the role when a unique identifier of the control device fails to be listed in the router list (At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network. However, if at 212, the number of identified routing devices that have a signal strength above a signal strength threshold does exceed a routing device threshold, then at 216, the dynamic routing device is enabled to perform the functionality of a non-routing device before or upon joining the mesh network, see [0022]. Performing the functionality of a non-routing device is equivalent to  downgrade the role and fail to listed in the router list.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Regarding claim 72 and Hyeon teach all the claim limitations of claim 71 above; and Barco further teaches wherein the control device is configured to downgrade the role when a unique identifier of the control device fails to be (The association information may be stored in the form of a table or database that associates a unique identifier of a control-target device with a location and/or a unique identifier of one or more control-source The system controller 160 may remove any devices from the dataset that receive the discovery message at a signal strength below a predefined threshold (e.g., the reception power threshold), see [0090]. The missing/crossed out limitations will be discussed in view of  Drake.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) the control circuit is configured to downgrade the role when a unique identifier of the control device fails to be listed in the router list. (2) However, Drake discloses the missing/crossed limitations comprising: (1) the control circuit is configured to downgrade the role when a unique identifier of the control device fails to be listed in the router list (At 212, if the number of identified routing devices that have a signal strength above a signal strength threshold do not exceed a routing device threshold, then at 214, the dynamic routing device is enabled to perform the functionality of a routing device upon joining the mesh network. However, if at 212, the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Barco et al. (US 20170123390, henceforth “Barco”) in view of Hyeon et al. (KR 20120060576, henceforth “Hyeon”), Drake et al. (US 20130258872, henceforth “Drake”) and further in view of Hart et al. (US 20100278187, henceforth “Hart”).
Regarding claim 71, Barco, Hyeon and Drake teach all the claim limitations of claim 69 above; and Barco further teaches further comprising: 
downgrading the role of the control device to an end device in response to the generated optimized network data (The system controller 160 may provide the discovered devices to the network device 128 for display to the user 132. The system controller 160 may organize the discovered devices for display to the user 132 for performing association. The system controller 160 may organize the discovered control devices in an organized dataset (e.g., ascending or descending list) that is organized by the signal strength at which the discovery message was received at each device. The system controller 160 may remove any devices from the dataset that receive the discovery message at a signal strength below a predefined threshold (e.g., the reception power threshold), see [0090]. The missing/crossed out limitations will be discussed in view of  Drake.); and 
operating the control device on the network in accordance with (FIG. 1A, depicts a representative load control environment 100 (e.g., a load control area) comprising a load control system. The load control system may be commissioned for enabling control of electrical devices in the load control system. The commissioning of the load control system may include associating control devices, which may include control-source devices and/or control-target devices. As shown in FIG. 1A, rooms 102, 104, and 106 in a building may be installed with one or more control-target devices, e.g., load control device for controlling the electrical loads within a room or building. Each load control device may be capable of directly controlling the amount of power provided to an electrical load and may be controlled by a control-source device, see [0040]. The missing/crossed out limitations will be discussed in view of  Hart.).
As noted above, Barco is silent about the aforementioned missing/crossed limitations of: (1) downgrading the role of the control device to an end device in response to the generated optimized network data, (2) operating the control device on the network in accordance with the role of end device. However, Drake discloses the missing/crossed limitations comprising: (1) downgrading the role of the control device to an end device in response to the generated optimized network data (In one embodiment, if two or more neighboring devices are determined to be routing devices and each of these routing devices have a signal strength above a predefined threshold, the dynamic routing device 104 is dynamically configured to join the network 108 as a non-routing device to reduce the network's energy consumption, see [0022]. One of the two routing devices downgrades to a non-routing device.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Drake in order to make a more effective method by enable reduction in a network's energy consumption and/or that of individual network devices while maintaining and/or increasing network stability, see (Drake, [0024].).
Hart discloses the missing/crossed limitations comprising: (2) operating the control device on the network in accordance with the role of end device (The present invention can be implemented in any kind of network in which it is necessary to obtain information from or to provide information to end devices in the system, including without limitation, networks comprising meters, in-home displays, in-home thermostats, load end devices, or any combination of such devices, see [0118].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Barco’s method by adding the teachings of Hart in order to make a more effective method by reduce the costs and complexity of maintaining a UA system in parallel with the AMI network, see (Hart, [0100].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411        

  /GARY MUI/ Primary Examiner, Art Unit 2464